Citation Nr: 0518232	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and T.H., a friend


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for major depressive disorder.

A hearing was held on March 22, 2005, in St. Louis, Missouri, 
before the undersigned, who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has complied with the VCAA's notification and 
assistance requirements.

2.  The currently diagnosed major depressive disorder had its 
onset during service.


CONCLUSION OF LAW

Service connection for major depressive disorder is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (the VCAA).  This new 
law imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

In essence, the VCA requires VA to provide specific notice to 
the claimant, in connection with his or her claim, and 
assistance in obtaining the evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b), (c), (d); 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements have been satisfied by means of 
a VCAA letter issued in August 2002.  The timing of that 
letter, even though it was issued after the initial AOJ 
adjudication of the veteran's claim, was harmless to the 
veteran.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
May 27, 2005) (per curiam en banc order).  Required 
assistance has also been furnished to the veteran in securing 
evidence necessary to substantiate his service connection 
claim.  The Board notes that some pieces of evidence seem to 
still be not of record (such as Social Security records and 
records reflecting private psychiatric treatment furnished to 
the veteran by his reported primary physician, Dr. D.M.).  
However, in view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
that is necessary for an equitable disposition of the matter 
on appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

A review of the veteran's service personnel records reveals 
that the veteran served as a security police specialist while 
on active duty in Germany and that his performance in that 
capacity during the period between September 1971 and August 
1972 was characterized as "exceptional," with an "always 
immaculate" personal appearance and a completely positive 
attitude towards on-the-job training.  His performance during 
the next period, between August 1972 and February 1973, 
however, was noted to have declined, with the performance for 
that period being characterized as merely "satisfactory," 
and it being noted that the veteran seemed to have problems 
in being punctual and that, "in the area of dress and 
appearance, he can stand quite a bit of improvement."

The veteran's performance during his last rated performance 
period as a security police specialist (February through 
September 1973) showed further decline, as noted by the 
ratings assigned by his superiors in September 1973.

The record further shows that the veteran submitted a 
statement, dated August 30, 1973, addressing a pending 
Article 15 for having been found incapacitated due to 
intoxication.  In that statement, the veteran admitted to 
having indulged in alcohol prior to coming to work, but 
pointed out that he had never had "a disciplinary problem 
before," and argued that there were mitigating circumstances 
that he asked be considered.  Specifically, he said that a 
motorcycle purchase that he had been wanting to make for a 
long time had not been approved and that he had also gotten 
word that his grandmother, to whom he had always been very 
close, had fallen ill and had been placed in the hospital, 
and he had not been able to get any details of her illness.  
These unusual events had led to his being "very depressed" 
and to start drinking.
 
The veteran's service medical records reveal two visits to 
the mental health clinic in August 1973 and a third visit in 
September 1973.  Unfortunately, the actual records reflecting 
what transpired during those mental health consultations are 
not in the file.

Service personnel records dated in February 1974 reveal that 
the veteran was administratively discharged after having been 
deemed unsuitable for further service by reason of apathy, 
defective attitudes, and inability to expend efforts 
constructively.

In his report of medical history for separation purposes, 
dated in February 1974, the veteran reported currently 
having, or having had, "nervous trouble," which  the 
examiner noted was claimed to be manifested by "occasional 
excessive worry," with "[n]o treatment sought."  The 
psychiatric examination of the veteran at that time was 
deemed normal, and the examiner noted that no overt 
neuropsychiatric disease was noted on interview, as the 
veteran was able to distinguish between right and wrong. 

The veteran was discharged, according to his DD Form 214, 
under honorable conditions.

In March 1997, the RO denied service connection for 
alcoholism/nervous condition.  The evidence that the RO 
considered at the time included the veteran's service medical 
records and records dated in February and March 1995 
reflecting treatment for an alcohol problem.

In June 2002, the veteran filed a claim for service 
connection for major depressive disorder, essentially 
asserting that he currently suffered from this disability and 
that the disability had had its onset during service.

In developing this case for adjudication, the RO uncovered a 
November 1998 VA psychological consultation report reflecting 
a history of depression and the fact that the veteran was 
receiving treatment for depression and anxiety.  

The RO also obtained records reflecting treatment furnished 
by Dr. A.A., a private psychiatrist, between October 1999 and 
July 2002, and a statement from this same psychiatrist, dated 
March 2001, certifying that the veteran had a diagnosis of 
major depressive disorder, recurrent, and that, due to the 
severity of his symptoms, he had been advised to take some 
days off from work while his medications were adjusted.

Another record subscribed by Dr. A.A. in May 2001, reveals 
complaints of depression, inability to handle work, 
concentrate, and sleep, and memory problems.  This record 
also reveals, in the "past psychiatric history" section, 
that the veteran had been "in psychiatric treatment since 
1973, while in the military."

In a June 2002 statement, Dr. A.A. indicated that the veteran 
had been under his treatment since October 1999, that he 
currently had a diagnosis of major depressive disorder, 
recurrent; and alcohol abuse, in full-sustained remission; 
and that his current medications were Prozac, Lithium, and 
Zyprexa.

In a June 2002 statement, Dr. D.M., a private physician, 
indicated the following:

I am the primary physician for [the 
veteran].  [The veteran] has been 
diagnosed with Major Depression Disorder 
causing a secondary diagnosis of 
alcoholism.  [The veteran] has suffered 
with the alcoholism since serving in the 
military.  He is currently prescribed 
Prozac, Lithium, and Zyprexa.  If you 
have any questions, please do not 
hesitate to call my office. 

In a statement dated in March 2005, Mr. T.H. stated that he 
had known the veteran since September 1968, that from the day 
they met the veteran had expressed an unbridled enthusiasm to 
join the military and serve his country, that during his 
first year on active duty he was "the happiest man on 
earth" and that the timeframe for the onset of his problems 
coincided with his request to come home on leave which was 
denied.  After such time, there seemed to be a gradual 
disconnect from society, which included his becoming 
withdrawn and moody, coupled with despair and hopelessness.  
The veteran's decline had continued and had affected every 
relationship in his life, including his relationships with 
his family, friends, co-workers, and supervisors.  In the 
view of Mr. T.H., it seemed that the veteran should have been 
treated during the early stages of his illness, but was not.

In support of his appeal, the veteran also submitted the 
following statement subscribed in March 2005 by K.S., a 
registered nurse and a reported acquaintance of many years of 
the veteran:

To Whom It Concerns:
 
I have known [the veteran] for over 
thirty years and have direct knowledge of 
his health status and mental condition 
during this time.  [The veteran] is very 
anxious and has problems coping with 
stress, social situations and change in 
general.  These conditions have steadily 
worsened as his general health has 
deteriorated.  I first met [the veteran] 
in the early seventies.  [He] was uneasy 
around others and I have observed that 
his hands would shake and his voice would 
change when he had to interact with a 
group of people or with an authority 
figure.  [The veteran] had problems with 
sleep disturbance and demonstrated signs 
of chronic stress and nervousness, 
especially if there was a major change in 
his life.  Both positive and negative 
events would exacerbate [hi]s condition 
and he would binge drink in what I feel 
was an attempt to self medicate his 
condition.  [The veteran] has had 
problems in his marriage and on the job 
(one employer required that he attend 
mandatory counseling to deal with his 
problems) as a result of his illness, 
poor coping mechanisms, anxiety and 
depression.  [The veteran] distrusts 
others and continues to isolate himself.  
[The veteran] has a history of medical 
conditions associated with anger turned 
inward, such as ulcerative colitis for 
which he has had surgery, irritable bowel 
syndrome[,] migraine headaches[,] and 
alcohol abuse.

Finally, the at the March 2005 travel board hearing, the 
veteran admitted that he was administratively discharged from 
active military service due to deterioration of his job 
performance and behavioral problems.  However, he denied any 
psychiatric problems prior to service and stated that his 
problems started after he had been on active duty for about a 
year.  He said that he wasn't offered any psychiatric care 
and that, while it was accurate to say that his diagnosis of 
major depressive disorder was rendered a number of years 
after service, he started realizing he had a problem for 
which he needed psychiatric care in about 1978 or 1979.  The 
veteran reported a history of not being able to keep his jobs 
due to unsatisfactory performance and indicated that he was 
currently getting psychiatric treatment for his major 
depressive disorder, mainly from Dr. D.M., his primary care 
physician. 

At the March 2005 hearing, testimony was also received from 
Mr. T.H., the acquaintance of the veteran who subscribed the 
aforementioned lay statement of March 2005.  According to Mr. 
T.H., the veteran had always expressed a desire to join the 
military and serve his country, and he seemed very well 
adjusted prior to service.  He stated that they had been best 
friends since 1968 but that they had gone "through 
considerable strains because of what happened after he went 
in the military."  He recalled the veteran's being thrilled 
to be a security policeman for the Air Force when he came 
home from basic training, tech school, and survival school.

After a year or so, however, Mr. T.H. stated that the veteran 
requested to be allowed to come home to see his grandmother, 
who was ill.  The request having been denied, Mr. T.H. 
remembered that the veteran then became very despondent in 
his letters and, when he finally came home, showed societal 
disconnect, "like he was moody and distant," with evident 
feelings of hopelessness.  This, according to Mr. T.H., 
affected every relationship in the veteran's life.  Mr. T.H. 
further stated that he had noticed a split, which occurred 
during service, between the "good" veteran and the "bad" 
veteran, that he did not know "how good became bad" and 
that it all just seemed strange to everybody that was in his 
life. 

In answering questions from the undersigned, the veteran 
stated at the hearing that he started drinking about a year 
or so since joining the military and explained that "I don't 
know if I was medicating myself with my problems or whatever, 
but it just [got] worse and worse ... [and] deteriorated and 
deteriorated."

III.  Legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In the present case, there is clearly competent evidence in 
the record of a current disability, as there are several 
diagnoses of major depressive disorder.  There is also 
evidence of in-service incurrence, as the veteran clearly 
suffered from mental difficulties during service, which were 
reflected by his declining performance as a police 
specialist, by his seeking mental health assistance at least 
three times, and by his reporting nervousness at the time of 
separation.  

The credible lay statements submitted by the veteran and 
acquaintances since he filed his claim for service connection 
provide ample support to the finding of inservice incurrence, 
as they all confirm what the veteran has historically stated 
and what his service medical and personnel records show.

In regards to the requisite of there being medical evidence 
of a nexus between the current disability and service, the 
Board notes that that requisite has also been met in this 
case.  Particularly, the Board notes Dr. D.M.'s June 2002 
statement to the effect that the veteran had suffered from 
alcoholism since serving on active duty and that his 
alcoholism had been caused by his major depressive disorder.  

Of record is also the May 2001 medical record subscribed by 
Dr. A.A., which reflects a history provided by the veteran of 
having had psychiatric problems, and treatment, since being 
on active duty in 1973.  K.S.'s statement of March 2005 
offers additional support to the veteran's contentions that 
his anxiety and problems coping with stress date back to the 
early seventies, when he was on active duty.

The medical opinions attributing alcohol abuse to major 
depression also serve to link major depression to service, 
because there is evidence of alcohol abuse in service.

The Board finds that the evidence is in favor of a finding 
that the current major depressive disorder had its onset 
during service.  Based on this finding, the Board concludes 
that service connection for major depressive disorder is 
warranted.


ORDER

Service connection for major depressive disorder is granted.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


